Citation Nr: 0837932	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right lower extremity myopathy with muscle atrophy 
and weakness, currently evaluated as 40 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's bilateral pes planus.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's malaria.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  
The veteran served with the Marine Corps in the Republic of 
Vietnam.  He was awarded the Combat Action Ribbon 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Huntington, West Virginia, Regional Office which, in 
pertinent part, denied service connection for chronic hearing 
loss disability; increased disability evaluations for the 
veteran's right lower extremity myopathy with muscle atrophy 
and weakness, bilateral pes planus, and malaria; and a total 
rating for compensation purposes based on individual 
unemployability.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability for VA purposes 
was not shown during active service or at any time 
thereafter.  

2.  The veteran's right lower extremity myopathy has been 
objectively shown to be manifested by no more than decreased 
right quadriceps and hamstring muscle tone and bulk; 4/5 
right hamstring and calf muscle strength; no limitation of 
motion due to muscle disease or injury; and no nerve damage.  

3.  The veteran's bilateral pes planus has been objectively 
shown to be manifested by no more than pain on manipulation 
of the feet; tenderness of the inner arches and the Achilles' 
tendons; weight-bearing lines medial to the great toes; 
absent arches on weight bearing; mild swelling of the feet; 
and no skin abnormalities or other foot deformities.  
4.  The veteran's malaria has been objectively shown to have 
resolved without chronic residuals.  

5.  Service connection is currently in effect for 
post-traumatic stress disorder evaluated as 50 percent 
disabling, right lower extremity myopathy with muscle atrophy 
and weakness evaluated as 40 percent disabling, bilateral pes 
planus evaluated as 10 percent disabling, tinnitus evaluated 
as 10 percent evaluation disabling, and malaria evaluated as 
noncompensable.  The veteran has a combined rating of 80 
percent.  

6.  The veteran has reported completing the 10th grade; 
vocational training in electronics; and occupational 
experience as a bus driver and a van driver.  He reported 
having last worked on a full-time basis in September 2001.  

7.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.326(a), 3.385 (2007 as amended).  

2.  The criteria for an evaluation in excess of 40 percent 
for the veteran's right lower extremity myopathy with muscle 
atrophy and weakness have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.20, 
4.40, 4.45, 4.124a, Diagnostic Codes 8010, 8120 (2007 as 
amended).  

3.  The criteria for a 10 percent evaluation for the 
veteran's bilateral pes planus have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2007 as amended).  

4.  The criteria for a compensable evaluation for the 
veteran's malaria have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.88b, Diagnostic 
Code 6304 (2007 as amended).  

5.  A total rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2007 as 
amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in the veteran in April 2003, March 
2006, November 2007, and May 2008 which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection, an increased evaluation, and a total 
rating for compensation purposes based on individual 
unemployability and the assignment of an evaluation and 
effective date for an initial award of service connection and 
an increased evaluation; what actions he needed to undertake; 
and how the VA would assist him in developing his claims.  
The April 2003 VCAA notice was issued prior to the August 
2003 RO rating decision from which the instant appeal arises.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
addressed 38 U.S.C.A. § 5103(a) compliant notice in increased 
evaluation claims.  In reviewing the veteran's claims for 
increased evaluations and a total rating for compensation 
purposes based on individual unemployability, the Board 
observes that the RO issued VCAA notices to the veteran which 
informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation and a total 
rating for compensation purposes based on individual 
unemployability; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  While 
notification of the specific rating criteria was provided in 
the statement of the case (SOC) and the supplemental 
statements of the case (SSOC) rather than a specific 
preadjudicative notice letter, no useful purpose would be 
served in remanding this matter for yet more development.  
The Board finds that the notice given would lead a reasonable 
person to know that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  For this reason, the Board finds 
that any failure to provide him with adequate notice is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
Such a remand would result in unnecessarily imposing 
additional burdens on the VA with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  Social Security 
Administration (SSA) documentation was requested and 
incorporated into the record.  The veteran requested a 
hearing before a VA hearing officer.  He subsequently 
withdrew his hearing request.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

The veteran's service medical records make no reference to 
chronic bilateral hearing loss disability.  At his May 1970 
physical examination for service separation, the veteran 
exhibited bilateral auditory acuity of 15/15.  Auditory 
acuity of 15/15 is normal.  See Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992).  

The veteran's service personnel records reflect that he 
served with the Marine Corps in the Republic of Vietnam.  He 
participated in combat and was awarded the Combat Action 
Ribbon.  

At a May 2003 VA examination for compensation purposes, the 
veteran was reported to exhibit a "normal" ear exam."  At 
a November 2005 VA examination for compensation purposes, the 
veteran complained of chronic bilateral hearing loss 
disability since 1968 while he was in the Republic of 
Vietnam.  On audiological evaluation, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
5
10
10
10

Speech audiometry revealed bilateral speech recognition 
ability of 100 percent.  The examiner commented that the 
veteran's bilateral hearing levels were "within normal 
limits."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Chronic bilateral hearing loss disability for VA purposes was 
not shown during active service or at any time thereafter.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the veteran's lay contentions, and 
is aware that his service included participation in combat.  
Thus, his contentions as to noise exposure in service are 
presumed.  38 U.S.C.A. § 1154(b).  The Board is also 
cognizant that the veteran is competent to describe 
experiencing symptoms of hearing loss, and there is no reason 
to doubt his credibility.  However, as noted, VA has very 
specific regulations defining what constitutes a hearing loss 
disability, and the veteran as a lay person is not competent 
to offer an opinion as to whether or not he meets that 
criteria.  As noted, the veteran has not been objectively 
shown to have chronic bilateral hearing loss disability for 
VA purposes.  Accordingly, service connection for chronic 
bilateral hearing loss disability is denied.  

III.  Increased Evaluations 

A.  Right Lower Extremity Myopathy

1.  Historical Review

The veteran's service medical records convey that he 
experienced chronic swelling of the lower extremities.  A 
July 1971 VA hospital summary indicates that the veteran 
exhibited right lower extremity muscle weakness and atrophy; 
a swollen right foot; and intact right lower extremity 
sensation.  He was diagnosed with right lower extremity 
myopathy of unknown etiology.  In October 1971, the VA 
established service connection for right lower extremity 
myopathy with muscle atrophy and weakness and assigned a 60 
percent evaluation for that disability under the provisions 
of 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Codes 8010, 8520.  

The report of a July 1973 VA examination for compensation 
purposes states that the veteran exhibited right thigh 
atrophy as compared to the left; right foot weakness; and an 
absent right knee jerk.  A diagnosis of "myopathy of the 
right lower extremity, history of, status" was advanced.  In 
August 1973, the VA reduced the evaluation of the veteran's 
right lower extremity myopathy with muscle weakness and 
atrophy from 60 to 40 percent and effectuated the reduction 
as of November 1, 1973.  In January 2008, the VA determined 
that 	its August 1973 reduction action was not clearly 
and unmistakably erroneous.  

2.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  The rating schedule 
does not specifically address myopathy.  In such situations, 
it is permissible to evaluate the veteran's service-connected 
disability under provisions of the rating schedule which 
pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (2007).  

In the instant appeal, the Board observes that the veteran's 
myopathy was previously found to be analogous to myelitis and 
sciatic nerve paralysis.  The current evaluation under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8010, 8520 
has been in effect since November 1, 1973.  The evaluation is 
therefore protected.  38 C.F.R. § 3.952 (2007).  While there 
may be other more closely analogous disabilities, the Board 
will continue to evaluate the veteran's myopathy under 
Diagnostic Codes 8010 and 8520 given the protected status of 
the current 40 percent evaluation and as the other analogous 
diagnostic criteria do not provide for evaluations in excess 
of 40 percent.  

Myelitis warrants assignment of a minimum 10 percent 
evaluation.  This disorder and its residuals are part of a 
group of neurological disorders which may be evaluated from 
10 to 100 percent disabling on proportion to the impairment 
of motor, sensory, or mental function which they produce.  38 
C.F.R. § 4.124a, Diagnostic Code 8010 (2007).  

A 40 percent evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve of either lower 
extremity.  A 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy.  A 80 
percent evaluation requires complete paralysis with the foot 
dangles and drops, no active movement possible of muscles 
below the knee, and flexion of knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At the May 2003 VA examination for compensation purposes, the 
veteran complained of right lower extremity pain and 
weakness.  The veteran was observed to walk with a limp 
favoring the right leg.  On examination of the right lower 
extremity, the veteran exhibited right thigh and calf atrophy 
as compared to the left; a full range of motion of the hip, 
knee, and ankle; 3/5 muscle strength; 1+ deep tendon 
reflexes; and decreased sensation from the thigh to the toes.  
The veteran was diagnosed with myopathy of the right lower 
extremity with muscle atrophy and weakness.  The examiner 
commented that the veteran was not "employable as a [transit 
authority] bus driver due to weakness and control of [the] 
right leg but he is employable at other jobs."  

In a March 2005 written statement, the veteran advanced that 
his right lower extremity myopathy had increased in severity 
and necessitated that he occasionally take additional 
medication.  

At an August 2008 VA examination for compensation purposes, 
the veteran reported that his right lower extremity 
disability was "somewhat better."  The veteran was observed 
to have a normal gait and balance.  On examination of the 
right lower extremity, the veteran exhibited decreased 
quadriceps and hamstring muscle tone and bulk; 4/5 hamstring 
and calf muscle strength; no limitation of motion due to 
muscle disease or injury; and no residuals of nerve damage.  
The veteran was diagnosed with right quadriceps myopathy 
which moderately to severely affected his daily activities.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  As 
noted, the veteran's right lower extremity myopathy has most 
recently been objectively shown to be manifested by right 
lower extremity muscle atrophy, loss of tone, and bulk; 4/5 
right quadriceps and hamstring muscle strength, and no 
associated right lower extremity limitation of motion or 
nerve impairment.  Such a degree of symptomatology does not 
constitute severe nerve paralysis so as to warrant an 
increased evaluation.  Furthermore, although the earlier 2003 
VA examination suggested a somewhat worse degree of 
manifestations, such as only 3/5 muscle strength and 
decreased sensation from the thigh to the toes, the Board 
finds that the results of that examination nevertheless fail 
to show that his disability is so severe as to warrant a 
higher rating.  In short, in the absence of objective 
evidence of severe incomplete right sciatic nerve paralysis 
with marked muscular atrophy or other right lower extremity 
neurological impairment associated with the veteran's 
myopathy, the Board finds that the veteran's protected 40 
percent evaluation adequately reflects his current 
service-connected disability picture.  

An evaluation in excess of 40 percent is not warranted for 
the veteran's right lower extremity myopathy with muscle 
atrophy and weakness at any time during the pendency of this 
appeal.  Furthermore, as the manifestations of his disability 
are fully encompassed within the diagnostic criteria 
discussed above, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

B.  Bilateral Pes Planus

1.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with bilateral pes planus.  He was placed on a 
permanent physical profile due to his pes planus.  In October 
1971, the VA established service connection for bilateral pes 
planus and assigned a noncompensable evaluation for that 
disability.  

2.  Increased Evaluation

A noncompensable evaluation is warranted for mild bilateral 
pes planus which is relieved by built-up shoes or arch 
supports.  A 10 percent evaluation requires moderate 
bilateral acquired pes planus where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation requires severe 
bilateral pes planus manifested by marked deformity; 
accentuated pain on manipulation and use of the feet; 
indications of swelling on use of the feet; and 
characteristic callosities.  A 50 percent evaluation requires 
for pronounced bilateral pes planus manifested by marked 
pronation; extreme tenderness of the plantar surfaces of the 
feet; and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  

At the May 2005 VA examination for compensation purposes, the 
veteran complained of chronic bilateral foot pain which was 
exacerbated by prolonged standing and walking.  He reported 
that he used shoe inserts to alleviate his foot pain.  On 
examination of the feet, the veteran exhibited fallen arches 
and mild tenderness.  The veteran was diagnosed with mildly 
symptomatic bilateral pes planus.  

At the August 2008 VA examination for compensation purposes, 
the veteran complained of progressively worsening bilateral 
foot pain and swelling which was exacerbated by prolonged 
standing and walking.  On examination of the feet, the 
veteran exhibited pain on manipulation of the feet; weight-
bearing lines medial to the great toes; tenderness of the 
inner arches and the Achilles' tendons; absent arches on 
weight bearing; normal Achilles' tendon alignment with and 
without weight-bearing; mild swelling of both feet; and no 
skin abnormalities or other foot deformity.  The veteran was 
diagnosed with bilateral pes planus which moderately impaired 
his activities.  

The veteran's bilateral pes planus has been objectively shown 
to be manifested by no more than pain on manipulation of the 
feet; weight-bearing lines medial to the great toes; 
tenderness of the inner arches and the Achilles' tendons; 
absent arches on weight bearing; mild swelling of the feet; 
and no skin abnormalities or other foot deformities.  Such 
findings merit assignment of a compensable evaluation under 
the provisions of Diagnostic Code 5276.  38 C.F.R. § 4.7 
(2007).  In the absence of objective evidence of severe 
bilateral pes planus including marked deformity; accentuated 
pain on manipulation and use of the feet; and characteristic 
callosities, the Board finds that the veteran's pes planus 
symptomatology most closely approximates the criteria for a 
10 percent evaluation and no higher.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).  

In this case, the veteran's bilateral foot clinical findings 
fall directly within the criteria for a 10 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2007).  A higher evaluation is not warranted for the 
veteran's bilateral pes planus at any time during the 
pendency of this appeal.  Furthermore, as the manifestations 
of his disability fall directly within the criteria discussed 
above, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

C.  Malaria

1.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with and successfully treated for malaria while in 
the Republic of Vietnam.  In October 1971, the VA established 
service connection for malaria and assigned a noncompensable 
evaluation for that disability.  

2.  Increased Evaluation

A 100 percent evaluation is warranted for active malaria.  
Chronic malarial residuals such as liver or spleen damage are 
to be evaluated under criteria for the appropriate system.  
The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2007).  

At the May 2005 VA examination for compensation purposes, the 
veteran denied having experienced any post-service malarial 
flare ups.  The veteran was diagnosed with a "history of 
malaria, resolved without residuals."  

At the August 2008 VA examination for compensation purposes, 
the veteran advanced that he was "not certain if [he] 
actually still has malaria."  He denied a history of 
malarial relapses.  The veteran was diagnosed with 
"malaria-resolved."  

The veteran has been repeatedly been found on VA examination 
to have experienced no post-service malarial relapses and to 
have no chronic malaria residuals.  There is also no contrary 
medical evidence suggesting the presence of any current 
disability related to his malaria.  In the absence of any 
current disability associated with his history of malaria, 
the Board finds that a compensable evaluation is not 
warranted for the veteran's malaria at any time during the 
pendency of this appeal.  Furthermore, as no chronic 
disability has been associated with the veteran's history of 
malaria, referral for consideration of assignment of an 
evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

IV.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 
(2007).  The provisions of 38 C.F.R. § 4.16 (2007), 
elaborate, in pertinent part, that: 

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable, (2) disabilities 
resulting from common etiology or a 
single accident, (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided 
further that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  Marginal employment shall 
not be considered substantially gainful 
employment.  For purposes of this 
section, marginal employment generally 
shall be deemed to exist when a veteran's 
earned annual income does not exceed the 
amount established by the U.S. Department 
of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not limited to employment in a 
protected environment such as a family 
business or sheltered workshop), when 
earned annual income exceeds the poverty 
threshold.  Consideration shall be given 
in all claims to the nature of the 
employment and the reason for 
termination.  

  (b)  It is the established policy of 
the VA that all veterans who are unable 
to secure and follow a substantially 
gainful occupation by reason of 
service-connected disabilities shall be 
rated totally disabled.  Therefore, 
rating boards should submit to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration all cases of veterans who 
are unemployable by reason of 
service-connected disabilities, but who 
fail to meet the percentage standards set 
forth in paragraph (a) of this section.  
The rating board will include a full 
statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD) evaluated as 50 percent disabling, 
right lower extremity myopathy with muscle atrophy and 
weakness evaluated as 40 percent disabling, bilateral pes 
planus evaluated as 10 percent disabling, tinnitus evaluated 
as 10 percent disabling, and malaria evaluated as 
noncompensable.  The veteran has a combined rating of 80 
percent.  

The veteran meets the schedular criteria for a total rating 
for compensation purposes based on individual 
unemployability.  Therefore, the sole issue remaining before 
the Board is whether the veteran's service-connected 
disabilities render him unemployable.  

In his August 2002 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that: he had completed the 10th grade; had 
occupational experience as a bus driver; and had last been 
employed on a full-time basis in September 2001.  

A February 2003 letter to the veteran from the municipal 
transit authority which had previously employed him notes 
that the veteran has been absent "continuously since 
September 24th of 2001" due to circumstances "beyond your 
control."  The veteran's employment was terminated due to 
his absence.  

An April 2003 VA mental health evaluation notes that the 
veteran had stopped working for the transit authority due to 
his spine and back disability in 2001.  He had been employed 
there for 20 years.  

At the May 2003 VA examination for compensation purposes, the 
veteran presented a history of two prior lumbar spine 
surgeries.  The veteran was diagnosed with PTSD, lymphedema, 
multiple joint arthritis, anemia, hyperlipidemia, "status 
post discectomy times two;" right lower extremity myopathy 
with muscle atrophy and weakness; bilateral pes planus, and a 
history of malaria.  The examiner commented that the veteran 
was not "employable as a [transit authority] bus driver due 
to weakness and control of [the] right leg but he is 
employable at other jobs."  

At a June 2003 VA psychiatric examination for compensation 
purposes, the veteran reported that he has been forced to 
retire due to his progressive chronic low back pain and the 
medication he took for it which interfered with his ability 
to drive a bus.  The examiner commented that "the veteran's 
occupational disability is due to his chronic low back pain 
rather than his PTSD symptoms."  

A July 2003 VA psychiatric treatment record indicates that 
the veteran was "out of work due to back injury."  

A September 2003 physical evaluation from Robert L. Keisler, 
M.D., notes that the veteran presented a history of low back 
pain since 1980.  Impressions of lumbar spine degenerative 
disc disease with laminectomy residuals and "probable 
significant chronic pain syndrome" were advanced.  

A September 2003 psychological evaluation from Daniel A. 
Miller, Ph.D., conveys that the veteran reported that he was 
unable to work as a bus driver due to his back and leg pain 
and urinary frequency.  Dr. Miller diagnosed the veteran with 
a "mood disorder with depressive features secondary to pain 
and physical limitations from herniated discs."  The veteran 
was noted to be "seeking disability due to depression, pain 
and physical limitations secondary to herniated discs."  

An October 2003 SSA administrative law judge opinion states 
that the veteran had a 10th grade education; vocational 
training in electronics; work experience as a van driver and 
a bus driver; and had last worked in September 2001 due to 
back and bilateral leg pain.  The veteran was awarded SSA 
disability benefits based upon the disability associated with 
his mood disorder with depressive features secondary to pain; 
severe lumbar degenerative disc disease; and chronic pain 
syndrome.  

At a March 2006 VA examination for compensation purposes, the 
veteran was noted to had "not worked since 2001 primarily 
disabled by a back condition."  

The veteran's service-connected disabilities are productive 
of significant occupational impairment as is reflected in the 
current combined 80 percent rating.  However, no competent 
medical professional has opined that the veteran is 
unemployable solely due to impairment resulting from 
service-connected disabilities.  In fact, the veteran's 
inability to continue working as a bus driver and his 
associated unemployment since 2001 has been consistently 
attributed by the VA, the SSA, private examiners and the 
veteran himself to his nonservice-connected post-operative 
lumbar spine degenerative disc disease and associated pain 
and psychiatric disabilities.  Therefore, the Board concludes 
that the veteran's service-connected disabilities do not 
render him unable to secure and follow substantially gainful 
employment consistent with his education and work experience.  

As the veteran meets the percentage standards set forth in 38 
C.F.R. § 4.16(a) (2007), referral for extra-schedular 
consideration is not appropriate.  Accordingly, a total 
rating for compensation purposes based on individual 
unemployability is denied.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

An increased evaluation for the veteran's right lower 
extremity myopathy with muscle atrophy and weakness is 
denied.  

A 10 percent evaluation for the veteran's bilateral pes 
planus is granted subject to the law and regulation governing 
the award of monetary benefits.  

A compensable evaluation for the veteran's malaria is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


